DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2021 has been entered.
Status of the Application
Claims 21-34 are currently pending in this case and have been examined and addressed below.  This communication is a Non-Final Rejection in response to the Amendment to the Claims and Remarks filed on 10/08/2021.
Claims 1-20 have been cancelled and are not considered at this time.
Claims 21-34 are newly added.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1
 Claims 21-34 are drawn to a method, device, and computer-readable medium, which is/are statutory categories of invention (Step 1: YES).
Step 2A, Prong One
As per independent claims 21, 27, and 32, the limitations of issuing triggered alerts in response to detected events crossing a boundary, associating stored alert type with issued alerts, sending triggered alerts to health providers to enable a healthcare provider to react to the event associated with the triggered alert, suspend issuing the triggered alerts when alert frequency has been exceeded and the type can be suspended, sending triggered alerts to healthcare terminals when alert frequency has not been exceeded and alert cannot be suspended, and sending an alert overload message to an administrator and a healthcare provider which falls into the grouping of certain methods of organizing human activity because issuing an alert, sending alerts, suspending issuing alerts, and sending messages are interactions between people.  Associating stored alert types with issued alerts is following rules or instructions.  Managing personal interactions and relationships including following rules or instructions falls in the certain methods of organizing human activity grouping of abstract ideas.  The claims also include determining whether the associated alert frequency has been exceeded based on previously issued alerts stored in the database and whether the associated triggered alert type can be suspended, which correlates to Mental Processes. For determining stored alert types for associating with issued triggered alerts and Claim 32 includes the limitations of detecting from the data that associated events have occurred during the performance of medical treatment regimens, defining a step not completed alert and other alerts required to be triggered for detected events, determining whether detected events will endanger or cause an adverse outcome and defining no suspension of alerts when event will endanger or cause adverse outcome which also correlate to the abstract grouping of Mental Processes.  The determining, detecting, defining steps use human evaluation, observation, judgement and opinion for executing the limitation.  Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A, Prong Two
The claims do not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional element, a medical treatment management system computer network including a computer connected with a database, a plurality of healthcare provider terminals, a plurality of patient monitoring devices, administration terminal; computer running software program to perform the identified abstract idea are recited at a high level of generality such that it amounts to no more than  (Step 2A Prong Two: NO).  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic computer components. Storing of data also amounts to mere instructions to apply the exception.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). Additionally, storing data in a database on a computer and computer exchanging data with a database has been found by the courts to be well-understood, routine and conventional computer functions.  As per MPEP 2106.05(d)(II), storing and retrieving information in memory as well as receiving or transmitting data over a network have been found to be well-understood, routine and conventional activity in data management. 
Further, the claimed additional elements, identified above, are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment because they merely require the abstract idea be performed using conventional computer components. See: MPEP 2106.05(h). 

Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO).
Dependent claim(s) 22-26, 28-31 and 33-34, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2015/0254957 A1), hereinafter Wilson, in view of Bui et al. (US 6,398,727 B1), hereinafter Bui.



Regarding Claim 32,    
Wilson teaches:
--A computer-implemented method for minimizing alert fatigue and increasing patient treatment delivery quality in a patient treatment management system (Wilson [0006] alarm fatigue occurs when monitor generates and sends large number of alarms, [0014] system to reduce alarms resulting from short duration events), the system having a computer connected to exchange data with a database (Wilson Fig. 1 and 2 computer communicating through network interface with notification system which includes object store, i.e. database), a plurality of healthcare provider communications devices (Wilson Fig. 1, [0015-0016] plurality of communication devices which the alarm is sent to such as phone where alarm is sent to clinician), a plurality of patient monitoring devices (Wilson Fig. 1 patient monitors; [0015] plurality of patient monitoring devices), an administration computing device (Wilson [0016] plurality of communication devices including a nurse call station, i.e. administration), the method comprising the steps of: 
--collecting data generated by the healthcare provider communications devices and the patient monitoring devices from medical treatment regimens being performed on patients (Wilson [0015] sensor detects physiological or clinical information from patient monitor, [0017] receiving information from wireless clients regarding clinical events), the computer issuing triggered alerts through the healthcare provider communications devices when the computer detects from the data that associated events have occurred during the Wilson [0016] determine if an event has occurred and if it is of short duration, i.e. triggered event or not, and alarm sent to appropriate clinician, [0019] notification system issues alarm according to the alarm generation logic to a clinician if the alarm is determined to be clinically significant);
--determining whether any of the detected events will endanger a patient or cause an adverse outcome (Wilson [0015] determine whether an event is clinically significant, i.e. adverse outcome, [0018] event processing module to determine whether detected events are of sufficient significance to send alarm); and 
--defining no suspension of any of the alerts when the associated detected events will endanger a patient or cause an adverse outcome for the associated patient (Wilson [0015] event which is determined to be clinically significant, i.e. cause adverse outcome for patient, is reported by generating an alarm; [0006] events which are clinically significant will always cause an alarm to be generated, i.e. no suspension);
--storing the alerts including any identified no suspension in the database (Wilson see Fig. 4A store event and increment counter, i.e. whether will be suspended based on count, [0018] each event detected causes generation of event message with measured values and detection of time message received which is stored in memory; [0016] store the short duration event and count where stored value determines if no suspension); and
--the computer issuing the alerts to the healthcare provider communications devices when triggered by a corresponding one of the events occurring during performance of the treatment step regimens and to automatically suspend issuance of any of the alerts having previously been issued a predetermined number of times and not including the Wilson [0014]/[0016] issuing an alarm based on patient monitoring data during performance of patient monitoring, i.e. treatment step regimens, where alarm can be suppressed when event counter determines the count of a number of events, i.e. alarms, detected is less than a threshold value, if the number of events is above the threshold an alarm is sent and no suppressed).

However, Wilson may not explicitly disclose the following which is taught by Bui:
--defining a “step not completed” alert triggered by a detected event of any treatment step of any of the medical treatment regimens not being completed; defining other alerts required to be triggered for other detected events associated with the medical treatment regimens (see: Bui, column 23, lines 21-25, where next the routine checks if the oximetry system is enabled at step 528. If true, the routine stores the current oximetry data in the oximetry buffer of temporary memory 223 at step 530. If not enabled, the routine stores null data in the oximetry buffer at step 532; Col. 6, lines 14-55 sensors measure physiological conditions of a patient, i.e. a medical treatment regimen performed on a patient, software collects the sensor physiological data and uses communication to load data to a computer, column 9, lines 26-28, where when a failure is detected, the communications unit 30 sounds an ALERT).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of a step not completed alert based on a treatment step not being completed from Bui with the known system of determining an alert is triggered and sending the alert from Wilson in order to prevent alarm fatigue which 

Regarding Claim 33,
Wilson and Bui teach the method according to claim 32 and Bui also teaches:
--determining for each of the alerts an alert type and an alert frequency for the alert type (Bui, Table 1 for a method for determining alert type for the triggered alert and column 22, lines 54-58, where in normal Run Mode (modes are described below) when an Instruction Table interval has arrived for a specific measurement, a data record will be recorded to Main Recording Memory 222 as well as to Temporary Recording Memory 223. As a rule, a record will be recorded to Main Recording Memory 222 for each time that any bit in an internal 32 bit status register has changed State);
--if the alert frequency for the alert type has been exceeded by the triggered alert and the alert type is permitted to be suspended, suspend issuing alerts of the alert type (see: Bui, column 9, lines 4-17, where if the patient's temperature is to be taken, the communications unit 30 alerts the patient with an appropriate text or graphical message, blinking light or audio tone. When a stable temperature is obtained, the communications unit 30 tells the patient that the measurement is complete. When a patient weight is required, the communications unit 30 similarly notifies the patient. When a stable weight is obtained, the communications unit 30 tells the patient to step off the scale).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of each alert having an associated alert 

Regarding Claim 34,    
Wilson and Bui teach the method according to claim 33 and Bui also teaches:
-- a step of notifying an administrator of an alert overload when the alert frequency is exceeded (see: Bui, column 16, lines 60-62 where the ambulatory patient monitor 20 detects sensor failures and sensor-off conditions and provides an ALERT signal).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of each alert having an associated alert type and alert frequency from Bui with the known system of determining an alert is triggered and sending the alert from Wilson in order to prevent alarm fatigue which occurs in the case that a relatively large number of events which are not clinically important cause a monitor to generate an send a large number of alarms (Bui [0006]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of notifying an administrator of an alert overload from Bui with the known system of determining an alert is triggered and sending the alert from Wilson in order to prevent alarm fatigue which occurs in the case that a relatively large number of events which are not clinically important cause a monitor to generate an send a large number of alarms (Bui [0006]).
Response to Arguments
Applicant’s arguments, see Pages 9-10, “Claim Rejections - 35 U.S.C. 101”, filed 10/08/2021 with respect to claims 21-34 have been fully considered but they are not persuasive.  
Applicant argues that the present claims add meaningful limitations which amount to significantly more than the abstract idea.  Examiner respectfully disagrees.  Examiner notes that Applicant did not specify what limitations amount to significantly more than the abstract idea, merely alleges that the claims include these meaningful limitations. As per the rejection above, the additional elements of the present claims including the computer network including a computer running a software program which is used to carry out the steps of the abstract idea amounts to mere instructions to apply the exception.  The computer network has not been described beyond a computer which runs software (specification [0029]), such that the computer network amounts to a general purpose computer.  A general purpose computer executing the steps of the abstract idea amounts to mere instructions to apply the exception as per MPEP 2106.05(f)(2).  The additional element of storing information such as the collected data, alert types having alert frequency and whether alert can be suspended in a database connected to the computer, message queue holding triggered alerts computer amounts to using the general purpose computer components in their ordinary capacity of storing data. The limitation of exchanging data with a database also uses the computer components in their ordinary capacity of receiving and transmitting data.  These amount to mere instructions to apply the exception.  Finally, the additional element of collecting data is insignificant extra-solution activity because it is necessary data gathering such that the collected data is necessary 
Applicant argues that the recited limitations do not recite an abstract idea similar to 2106.04(a)(1) v., vi. and vii. These examples of claims that do not recite an abstract idea include loading BIOS into a local computer system including transferring control of the local computer system to such BIOS; a method of rearranging icons on a graphical user interface; and training a neural network for facial detection.  These examples do not recite an abstract idea because the claims are rooted in computer technology.  Unlike these examples, the present claims use generic computer components to execute the abstract idea where the computer components are generic computer components which are used in their ordinary capacity to execute instructions to carry out the abstract idea which are steps which fall into the grouping of certain methods of organizing human activity and mental processes.  Therefore, the present claims recite an abstract idea and are not eligible subject matter.
Applicant’s arguments, see Pages 10-12, “Claim Rejections 35 U.S.C. 103”, filed 10/08/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC §102 have been fully considered and are moot because Claims 1-20 have been cancelled.  In response to the arguments regarding new claims 21-32, the arguments with regard to the references not teaching alert frequency, alert fatigue and alert overload because they do not mention these terms is not persuasive.  It is not required that a reference teach the limitations of the claims word for word.  With respect to the argument that the references not teaching monitoring alert traffic patterns, this is not recited in the claim language and is therefore not considered.  With regard to the interpretation of alert overload, the claims are examined under broadest 

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369. The examiner can normally be reached Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/EVANGELINE BARR/Primary Examiner, Art Unit 3626